Exhibit 10.3


FARMER BROS. CO.
2020 INDUCEMENT INCENTIVE PLAN
ARTICLE 1.
PURPOSE
The Plan’s purpose is to enhance the Company’s ability to attract persons who
make (or are expected to make) important contributions to the Company by
providing these individuals with equity ownership opportunities.
ARTICLE 2.
DEFINITIONS
As used in the Plan, the following words and phrases will have the meanings
specified below, unless the context clearly indicates otherwise:
2.1    “Administrator” means the Board or a Committee to the extent that the
Board’s powers or authority under the Plan have been delegated to such
Committee. With reference to the Board’s or a Committee’s powers or authority
under the Plan that have been delegated to one or more officers pursuant to
Section 4.2, the term “Administrator” shall refer to such person(s) unless and
until such delegation has been revoked.
2.2    “Applicable Law” means any applicable law, including without limitation:
(a) provisions of the Code, the Securities Act, the Exchange Act and any rules
or regulations thereunder; (b) corporate, securities, tax or other laws,
statutes, rules, requirements or regulations, whether federal, state, local or
foreign; and (c) rules of any securities exchange or automated quotation system
on which the Shares are listed, quoted or traded.
2.3    “Award” means an Option, Stock Appreciation Right, Restricted Stock
award, or Restricted Stock Unit granted to a Participant under the Plan.
2.4    “Award Agreement” means a written agreement or statement evidencing an
Award, which may be electronic, that contains such terms and conditions as the
Administrator determines, consistent with and subject to the terms and
conditions of the Plan.
2.5    “Board” means the Board of Directors of the Company.
2.6    “Cause” unless otherwise defined in an employment or services agreement
between a Participant and the Company or any of its Subsidiaries, means (a) the
Company’s determination that the Participant willfully failed to substantially
perform the Participant’s duties (other than a failure resulting from the
Participant’s Disability); (b) the Company’s determination that the Participant
willfully failed to carry out, or comply with any lawful and reasonable
directive of the Board or Participant’s immediate supervisor; (c) the occurrence
of any act or omission by the Participant that could reasonably be expected to
result in (or has resulted in) he Participant’s conviction, plea of no contest,
plea of nolo contendere, or imposition of unadjudicated probation for any felony
or indictable offense or crime involving moral turpitude; (d) the Participant’s
unlawful















--------------------------------------------------------------------------------




use (including being under the influence or using prescription drugs for
non-medical purposes) or possession of illegal drugs (including possession of a
prescription drug without a lawful prescription) on the premises of the Company
or any of its Subsidiaries or while performing the Participant’s duties and
responsibilities for the Company or any of its Subsidiaries; (e) the
Participant’s commission of an act of fraud, embezzlement, misappropriation,
misconduct, or breach of fiduciary duty against the Company or any of its
Subsidiaries or affiliates; (f) the Participant’s unauthorized use or disclosure
of confidential information or trade secrets of the Company or any Subsidiary;
(g) the Company’s determination that the Participant materially violated any
policy of the Company or any of its Subsidiaries; or (h) any other intentional
misconduct by the Participant adversely affecting the business or affairs of the
Company or any Subsidiary) in a material manner. The Company, in its sole
discretion, shall determine conclusively whether Cause exists pursuant to the
above definition, the date of the occurrence of the conduct constituting Cause
and any incidental matters relating thereto, including, without limitation, the
question of whether a termination of employment or service occurred by reason of
Cause. The foregoing definition shall not in any way preclude or restrict the
right of the Company or any Subsidiary to discharge or dismiss any Participant
or other person in the service of the Company or any Subsidiary for any other
acts or omissions, but such other acts or omissions shall not be deemed, for
purposes of the Plan, to constitute grounds for termination for Cause.
2.7    “Change in Control” means and includes each of the following:
(a)    A transaction or series of transactions (other than an offering of Common
Stock to the general public through a registration statement filed with the
Securities and Exchange Commission) whereby any “person” or related “group” of
“persons” (as such terms are used in Sections 13(d) and 14(d)(2) of the Exchange
Act) directly or indirectly acquires beneficial ownership (within the meaning of
Rules 13d-3 and 13d-5 under the Exchange Act) of securities of the Company
possessing more than 50 % of the total combined voting power of the Company’s
securities outstanding immediately after such acquisition; provided, however,
that the following acquisitions shall not constitute a Change in Control: (i)
any acquisition by the Company or any of its Subsidiaries; (ii) any acquisition
by an employee benefit plan maintained by the Company or any of its
Subsidiaries, (iii) any acquisition which complies with Sections 2.7(c)(i),
2.7(c)(ii), or 2.7(c)(iii); or (iv) in respect of an Award held by a particular
Participant, any acquisition by the Participant or any group of persons
including the Participant (or any entity controlled by the Participant or any
group of persons including the Participant); or
(b)    The individuals who, as of the Effective Date, constitute the Board,
together with any new Director(s) (other than a Director designated by a person
who shall have entered into an agreement with the Company to effect a
transaction described in Section 2.7(a) or Section 2.7(c)), whose election or
nomination for election to the Board was approved by a vote of at least
two-thirds (2/3) (either by a specific vote or by approval of the proxy
statement of the Company in which such person is named as a nominee for Director
without objection to such nomination) of the Directors then still in office, who
either were Directors as of the Effective Date or whose election or nomination
for election was previously so approved (the “Incumbent Directors”) cease for
any reason to constitute a majority of the Board. No individual initially
elected or nominated as a Director of the Company as a result of an actual or
threatened election contest with respect to Directors or as a


2











--------------------------------------------------------------------------------




result of any other actual or threatened solicitation of proxies by or on behalf
of any Person other than the Board shall be an Incumbent Director hereunder.
(c)    The consummation by the Company (whether directly involving the Company
or indirectly involving the Company through one or more intermediaries) of (x) a
merger, consolidation, reorganization, or business combination, (y) a sale or
other disposition of all or substantially all of the Company’s assets in any
single transaction or series of related transactions or (z) the acquisition of
assets or stock of another entity, in each case other than a transaction:
(i)    which results in the Company’s voting securities outstanding immediately
before the transaction continuing to represent (either by remaining outstanding
or by being converted into voting securities of the Company or the person that,
as a result of the transaction, controls, directly or indirectly, the Company or
owns, directly or indirectly, all or substantially all of the Company’s assets
or otherwise succeeds to the business of the Company (the Company or such
person, the “Successor Entity”)) directly or indirectly, at least a majority of
the combined voting power of the Successor Entity’s outstanding voting
securities immediately after the transaction, and
(ii)    after which no person or group beneficially owns voting securities
representing 50% or more of the combined voting power of the Successor Entity;
provided, however, that no person or group shall be treated for purposes of this
Section 2.7(c)(ii) as beneficially owning 50% or more of the combined voting
power of the Successor Entity solely as a result of the voting power held in the
Company prior to the consummation of the transaction; and
(iii)    after which at least a majority of the members of the board of
directors (or the analogous governing body) of the Successor Entity were Board
members at the time of the Board's approval of the execution of the initial
agreement providing for such transaction; or
(d)    The approval of a plan of liquidation or dissolution of the Company.
Notwithstanding the foregoing, if a Change in Control constitutes a payment
event with respect to any Award (or any portion of an Award) that provides for
the deferral of compensation that is subject to Section 409A, to the extent
required to avoid the imposition of additional taxes under Section 409A, the
transaction or event described in subsection (a), (b), (c) or (d) with respect
to such Award (or portion thereof) shall only constitute a Change in Control for
purposes of the payment timing of such Award if such transaction also
constitutes a “change in control event,” as defined in Treasury Regulation
Section 1.409A-3(i)(5).
2.8    “Code” means the Internal Revenue Code of 1986, as amended, and all
regulations, guidance, compliance programs and other interpretative authority
issued thereunder.
2.9    “Committee” means one or more committees or subcommittees of the Board,
which may include one or more Company directors or executive officers, to the
extent Applicable Laws permit. To the extent required to comply with the
provisions of Rule 16b-3, it is intended that each member of the Committee will
be, at the time the Committee takes any action with respect to an Award that is
subject to Rule 16b-3, a “non-employee director” within the meaning of Rule
16b-3;


3











--------------------------------------------------------------------------------




provided, however, that a Committee member’s failure to qualify as a
“non-employee director” within the meaning of Rule 16b-3 will not invalidate any
Award granted by the Committee that is otherwise validly granted under the Plan.
2.10    “Common Stock” means the common stock of the Company.
2.11    “Company” means Farmer Bros. Co., a Delaware corporation, or any
successor.
2.12     “Designated Beneficiary” means the beneficiary or beneficiaries the
Participant designates, in a manner the Company determines, to receive amounts
due or exercise the Participant’s rights if the Participant dies. Without a
Participant’s effective designation, “Designated Beneficiary” will mean the
Participant’s estate.
2.13    “Director” means a Board member.
2.14    “Disability” means a permanent and total disability under
Section 22(e)(3) of the Code, without regard to the final sentence thereof.
2.15    “Dividend Equivalents” means a right granted to a Participant to receive
the equivalent value (in cash or Shares) of dividends paid on a specified number
of Shares. Such Dividend Equivalents shall be converted to cash or additional
Shares, or a combination of cash and Shares, by such formula and at such time
and subject to such limitations as may be determined by the Administrator.
2.16    “Effective Date” has the meaning set forth in Section 11.3
2.17    “Eligible Individual” means any Employee who has not previously been an
Employee or a Director of the Company or a Subsidiary, or is commencing
employment with the Company or a Subsidiary following a bona fide period of
nonemployment by the Company or a Subsidiary, if he or she is granted an Award
in connection with his or her commencement of employment with the Company or a
Subsidiary and such grant is an inducement material to his or her entering into
employment with the Company or a Subsidiary. The Administrator may in its
discretion adopt procedures from time to time to ensure that an Employee is
eligible to participate in the Plan prior to the granting of any Awards to such
Employee under the Plan (including, without limitation, a requirement, that each
such Employee certify to the Company prior to the receipt of an Award under the
Plan that he or she has not been previously employed by the Company or a
Subsidiary, or if previously employed, has had a bona fide period of
non-employment, and that the grant of Awards under the Plan is an inducement
material to his or her agreement to enter into employment with the Company or a
Subsidiary).
2.18    “Employee” means any employee of the Company or any of its Subsidiaries.
2.19    “Equity Restructuring” means a nonreciprocal transaction between the
Company and its stockholders, such as a stock dividend, stock split (including a
reverse stock split), spin-off or recapitalization through a large, nonrecurring
cash dividend, that affects the number or kind of Shares (or other Company
securities) or the share price of Common Stock (or other Company


4











--------------------------------------------------------------------------------




securities) and causes a change in the per share value of the Common Stock
underlying outstanding Awards.
2.20    “Exchange Act” means the Securities Exchange Act of 1934, as amended,
and all regulations, guidance and other interpretative authority issued
thereunder.
2.21    “Fair Market Value” means, as of any date, the value of a Share
determined as follows: (i) if the Common Stock is listed on any established
stock exchange, the value of a Share will be the closing sales price for a Share
as quoted on such exchange for such date, or if no sale occurred on such date,
the last day preceding such date during which a sale occurred, as reported in
The Wall Street Journal or another source the Company deems reliable; (ii) if
the Common Stock is not listed on an established stock exchange but is quoted on
a national market or other quotation system, the value of a Share will be the
closing sales price for a Share on such date, or if no sales occurred on such
date, then on the last date preceding such date during which a sale occurred, as
reported in The Wall Street Journal or another source the Administrator deems
reliable; or (iii) if the Common Stock is not listed on any established stock
exchange or quoted on a national market or other quotation system, the value of
a Share will be established by the Administrator in its sole discretion.
2.22    “Option” means a right granted under Article 6 to purchase a specified
number of Shares at a specified price per Share during a specified time period.
No Option granted under the Plan will be an “incentive stock option” as defined
in Section 422 of the Code.
2.23    “Overall Share Limit” means 150,000 Shares.
2.24    “Participant” means an Eligible Individual who has been granted an
Award.
2.25    “Plan” means this Farmer Bros. Co. 2020 Inducement Incentive Plan.
2.26    “Restricted Stock” means Shares awarded to a Participant under Article
7, subject to certain vesting conditions and other restrictions.
2.27    “Restricted Stock Unit” means an unfunded, unsecured right to receive,
on the applicable settlement date, one Share or an amount in cash or other
consideration determined by the Administrator to be of equal value as of such
settlement date, subject to certain vesting conditions and other restrictions.
2.28    “Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act.
2.29    “Section 409A” means Section 409A of the Code.
2.30    “Securities Act” means the Securities Act of 1933, as amended, and all
regulations, guidance and other interpretative authority issued thereunder.
2.31    “Shares” means shares of Common Stock.


5











--------------------------------------------------------------------------------




2.32    “Stock Appreciation Right” or “SAR” means a right granted under Article
6 to receive a payment equal to the excess of the Fair Market Value of a
specified number of Shares on the date the right is exercised over the exercise
price set forth in the applicable Award Agreement.
2.33    “Subsidiary” means any entity (other than the Company), whether domestic
or foreign, in an unbroken chain of entities beginning with the Company if each
of the entities other than the last entity in the unbroken chain beneficially
owns, at the time of the determination, securities or interests representing at
least 50% of the total combined voting power of all classes of securities or
interests in one of the other entities in such chain.
2.34    “Termination of Service” means:
(a)    As to a Director, the time when a Participant who is a Director ceases to
be a Director for any reason, including, without limitation, a termination by
resignation, failure to be elected, death or retirement, but excluding
terminations where the Participant simultaneously commences or remains in
employment or service with the Company or any Subsidiary.
(b)    As to an Employee, the time when the employee-employer relationship
between a Participant and the Company or any Subsidiary is terminated for any
reason, including, without limitation, a termination by resignation, discharge,
death, disability or retirement; but excluding terminations where the
Participant simultaneously commences or remains in employment or service with
the Company or any Subsidiary.
The Company, in its sole discretion, shall determine the effect of all matters
and questions relating to any Termination of Service, including, without
limitation, whether a Termination of Service has occurred, the circumstances
under which the Termination of Service has occurred and all questions of whether
particular leaves of absence constitute a Termination of Service. For purposes
of the Plan, a Participant’s employee-employer relationship or consultancy
relations shall be deemed to be terminated in the event that the Subsidiary
employing or contracting with such Participant ceases to remain a Subsidiary
following any merger, sale of stock or other corporate transaction or event
(including, without limitation, a spin-off), even though the Participant may
subsequently continue to perform services for that entity.
ARTICLE 3.
ELIGIBILITY
Only Eligible Individuals may be granted Awards under the Plan, subject to the
limitations described herein. No Eligible Individual shall have any right to be
granted an Award pursuant to the Plan and neither the Company nor the
Administrator is obligated to treat Eligible Individuals, Participants or any
other persons uniformly..
ARTICLE 4.
ADMINISTRATION AND DELEGATION
4.1    Administration. The Plan is administered by the Administrator. The
Administrator has authority to determine which Eligible Individuals receive
Awards, grant Awards and set Award


6











--------------------------------------------------------------------------------




terms and conditions, subject to the conditions and limitations in the Plan. The
Administrator also has the authority to take all actions and make all
determinations under the Plan, to interpret the Plan and Award Agreements and to
adopt, amend and repeal Plan administrative rules, guidelines and practices as
it deems advisable. The Administrator may correct defects and ambiguities,
supply omissions, reconcile inconsistencies in the Plan or any Award and make
all other determinations that it deems necessary or appropriate to administer
the Plan and any Awards. The Administrator’s determinations under the Plan are
in its sole discretion and will be final and binding on all persons having or
claiming any interest in the Plan or any Award.
4.2    Appointment of Committees. To the extent Applicable Laws permit, the
Board or any Committee may delegate any or all of its powers under the Plan to
one or more Committees or officers of the Company or any of its Subsidiaries.
Any delegation hereunder shall be subject to the restrictions and limits that
the Board or Committee specifies at the time of such delegation or that are
otherwise included in the applicable organizational documents of the Company,
and the Board or Committee, as applicable, may at any time rescind the authority
so delegated or appoint a new delegatee. At all times, the delegatee appointed
under this Section 4.2 shall serve in such capacity at the pleasure of the Board
or the Committee, as applicable, and the Board or the Committee may abolish any
Committee to which authority has been delegated at any time and re-vest in
itself any previously delegated authority.

ARTICLE 5.
STOCK AVAILABLE FOR AWARDS
5.1    Number of Shares. Subject to adjustment under Article 9 and the terms of
this Article 5, Awards may be made under the Plan covering up to the Overall
Share Limit. Shares issued or delivered under the Plan may consist of authorized
but unissued Shares, Shares purchased on the open market or treasury Shares.
5.2    Share Counting. If all or any part of an Award expires, lapses or is
terminated, exchanged for cash, surrendered, repurchased, canceled without
having been fully exercised or forfeited, in any case, in a manner that results
in the Company acquiring Shares covered by the Award at a price not greater than
the price (as adjusted to reflect any Equity Restructuring) paid by the
Participant for such Shares or not issuing any Shares covered by the Award, the
unused Shares covered by the Award will, as applicable, become or again be
available for Awards under the Plan. Notwithstanding anything to the contrary
contained herein, the following Shares shall not become or again be available
for Awards under the Plan: (i) Shares tendered by a Participant or withheld by
the Company in payment of the exercise price of an Option; (ii) Shares tendered
by the Participant or withheld by the Company to satisfy any tax withholding
obligation with respect to an Award; (iii) Shares subject to a Stock
Appreciation Right that are not issued in connection with the settlement of such
Award on exercise thereof; and (iv) Shares purchased on the open market with
cash proceeds from the exercise of Options. The payment of Dividend Equivalents
in cash in conjunction with any outstanding Awards shall not count against the
Overall Share Limit.


7











--------------------------------------------------------------------------------




ARTICLE 6.
STOCK OPTIONS AND STOCK APPRECIATION RIGHTS
6.1    General. The Administrator may grant Options or Stock Appreciation Rights
subject to such terms and conditions not inconsistent with the Plan as the
Administrator shall determine. The Administrator will determine the number of
Shares covered by each Option and Stock Appreciation Right, the exercise price
of each Option and Stock Appreciation Right and the conditions and limitations
applicable to the exercise of each Option and Stock Appreciation Right. A Stock
Appreciation Right will entitle the Participant (or other person entitled to
exercise the Stock Appreciation Right) to receive from the Company upon exercise
of the exercisable portion of the Stock Appreciation Right an amount determined
by multiplying the excess, if any, of the Fair Market Value of one Share on the
date of exercise over the exercise price per Share of the Stock Appreciation
Right by the number of Shares with respect to which the Stock Appreciation Right
is exercised, subject to any limitations of the Plan or that the Administrator
may impose and payable in cash, Shares valued at Fair Market Value on the date
of exercise or a combination of the two as the Administrator may determine or
provide in the Award Agreement.
6.2    Exercise Price. The Administrator will establish each Option’s and Stock
Appreciation Right’s exercise price and specify the exercise price in the Award
Agreement. The exercise price will not be less than 100% of the Fair Market
Value on the grant date of the Option or Stock Appreciation Right.
6.3    Duration of Options. Each Option or Stock Appreciation Right will be
exercisable at such times and as specified in the Award Agreement, provided that
the term of an Option or Stock Appreciation Right will not exceed ten (10)
years.
6.4    Exercise. Options and Stock Appreciation Rights may be exercised by
delivering to the Company a notice of exercise, in a form and manner the Company
approves (which may be electronic or telephonic), signed or authenticated by the
person authorized to exercise the Option or Stock Appreciation Right, together
with, as applicable, payment in full of (i) the exercise price for the number of
Shares for which the Option is exercised in a manner specified in Section 6.5
and (ii) all applicable taxes in a manner specified in Section 10.5. Unless the
Company otherwise determines, an Option or Stock Appreciation Right may not be
exercised for a fraction of a Share.
6.5    Payment Upon Exercise. The Administrator shall determine the methods (or
combination of methods) by which payment of the exercise price of an Option
shall be made, including, without limitation:
(a)    cash, check or wire transfer of immediately available funds;
(b)    if there is a public market for Shares at the time of exercise, unless
the Company otherwise determines, (A) delivery (including telephonically to the
extent permitted by the Company) of a notice that the Participant has placed a
market sell order with a broker acceptable to the Company with respect to Shares
then issuable upon exercise of the Option and that the broker has been directed
to deliver promptly to the Company funds sufficient to pay the exercise price,
or (B) the Participant’s delivery to the Company of a copy of irrevocable and
unconditional instructions


8











--------------------------------------------------------------------------------




to a broker acceptable to the Company to deliver promptly to the Company an
amount sufficient to pay the exercise price by cash, check or wire transfer of
immediately available funds; provided, that such amount is paid to the Company
at such time as may be required by the Company;
(c)    to the extent permitted by the Administrator, delivery (either by actual
delivery or attestation) of Shares owned by the Participant valued at their Fair
Market Value on the date of delivery (or such other date determined by the
Administrator); or
(d)    to the extent permitted by the Administrator, surrendering Shares then
issuable upon the Option’s exercise valued at their Fair Market Value on the
exercise date.
ARTICLE 7.
RESTRICTED STOCK; RESTRICTED STOCK UNITS
7.1    General. The Administrator may grant Restricted Stock, or the right to
purchase Restricted Stock, subject to forfeiture or the Company’s right to
repurchase all or part of such Shares at their issue price or other stated or
formula price from the Participant if conditions the Administrator specifies in
the Award Agreement are not satisfied before the end of the applicable
restriction period or periods that the Administrator establishes for such Award.
In addition, the Administrator may grant Restricted Stock Units, which may be
subject to vesting and forfeiture conditions during the applicable restriction
period or periods, as set forth in an Award Agreement. The Award Agreement for
each Restricted Stock and Restricted Stock Unit Award shall set forth the terms
and conditions not inconsistent with the Plan as the Administrator shall
determine.
7.2    Restricted Stock.
(a)    Dividends. Subject to any limitations approved by the Administrator and
set forth in the Award Agreement, Participants holding shares of Restricted
Stock will be entitled to all ordinary cash dividends paid with respect to such
Shares; provided, that, notwithstanding anything herein to the contrary, any
dividend payable with respect to Shares of Restricted Stock held by a
Participant that are not vested at the time that such dividend is paid shall be
accumulated and subject to vesting to the same extent as the related Shares of
Restricted Stock, with such accumulated dividends paid to the applicable
Participant as soon as administratively practicable following the time the
applicable Shares of Restricted Stock vest and become non-forfeitable (or such
later time as may be set forth in the Award Agreement). In addition, if any
dividends or distributions are paid in Shares, or consist of a dividend or
distribution to holders of Common Stock of cash or property other than an
ordinary cash dividend, the Shares or other cash or property will be subject to
the same restrictions on transferability and forfeitability as the shares of
Restricted Stock with respect to which they were paid.
(b)    Stock Certificates. The Company may require that the Participant deposit
in escrow with the Company (or its designee) any stock certificates issued in
respect of Shares of Restricted Stock, together with a stock power endorsed in
blank.
(c)    Section 83(b) Election. If a Participant makes an election under Section
83(b) of the Code to be taxed with respect to Restricted Stock as of the date of
transfer of the Restricted


9











--------------------------------------------------------------------------------




Stock, rather than as of the date or dates upon which the Participant would
otherwise be taxed with respect to the Restricted Stock under Section 83(a) of
the Code, the Participant shall be required to deliver a copy of such election
to the Company promptly after filing such election with the Internal Revenue
Service, along with proof of the timely filing thereof with the Internal Revenue
Service.
7.3    Restricted Stock Units. The Administrator may provide that settlement of
Restricted Stock Units will occur upon or as soon as reasonably practicable
after the Restricted Stock Units vest or will instead be deferred, on a
mandatory basis or at the Participant’s election, in each case, as provided in
the applicable Award Agreement and subject to the terms of the Plan.
ARTICLE 8.
DIVIDEND EQUIVALENTS
8.1    Dividend Equivalents. If the Administrator provides, an Award (other than
an Option or Stock Appreciation Right) may provide a Participant with the right
to receive Dividend Equivalents. Dividend Equivalents may be paid currently or
credited to an account for the Participant, settled in cash or Shares and
subject to the same restrictions on transferability and forfeitability as the
Award with respect to which the Dividend Equivalents are granted and subject to
other terms and conditions as set forth in the Award Agreement; provided, that,
notwithstanding anything herein to the contrary, Dividend Equivalents with
respect to Awards that are not vested at the time that the underlying dividend
is paid shall be accumulated and subject to vesting to the same extent as the
related Award, with such accumulated Dividend Equivalents paid to the applicable
Participant as soon as administratively practicable following the time the
applicable Award vests and becomes non-forfeitable (or such later time as may be
set forth in the Award Agreement).
ARTICLE 9.
ADJUSTMENTS FOR CHANGES IN COMMON STOCK
AND CERTAIN OTHER EVENTS
9.1    Equity Restructuring. In connection with any Equity Restructuring,
notwithstanding anything to the contrary in this Article 9 the Administrator
will equitably adjust the terms of the Plan and each outstanding Award as it
deems appropriate to reflect the Equity Restructuring, which may include (i)
adjusting the number and type of securities subject to each outstanding Award
and/or with respect to which Awards may be granted under the Plan (including,
but not limited to, adjustments of the limitations in Article 5 hereof on the
maximum number and kind of shares that may be issued); (ii) adjusting the terms
and conditions of (including the grant or exercise price), and the performance
goals or other criteria included in, outstanding Awards; and (iii) granting new
Awards or making cash payments to Participants. The adjustments provided under
this Section 9.1 will be nondiscretionary and final and binding on all
interested parties, including the affected Participant and the Company;
provided, that the Administrator will determine whether an adjustment is
equitable.
9.2    Corporate Transactions. In the event of any dividend or other
distribution (whether in the form of cash, Common Stock, other securities, or
other property), reorganization, merger, consolidation, split-up, spin off,
combination, amalgamation, repurchase, recapitalization, liquidation,
dissolution, or sale, transfer, exchange or other disposition of all or
substantially all of


10











--------------------------------------------------------------------------------




the assets of the Company, or sale or exchange of Common Stock or other
securities of the Company, Change in Control, issuance of warrants or other
rights to purchase Common Stock or other securities of the Company, other
similar corporate transaction or event, other unusual or nonrecurring
transaction or event affecting the Company or its financial statements or any
change in any Applicable Laws or accounting principles, the Administrator, on
such terms and conditions as it deems appropriate, either by the terms of the
Award or by action taken prior to the occurrence of such transaction or event
(except that action to give effect to a change in Applicable Law or accounting
principles may be made within a reasonable period of time after such change) and
either automatically or upon the Participant’s request, is hereby authorized to
take any one or more of the following actions whenever the Administrator
determines that such action is appropriate in order to (x) prevent dilution or
enlargement of the benefits or potential benefits intended by the Company to be
made available under the Plan or with respect to any Award granted or issued
under the Plan, (y) to facilitate such transaction or event or (z) give effect
to such changes in Applicable Laws or accounting principles:
(a)    To provide for the termination of any such Award in exchange for an
amount of cash and/or other property with a value equal to the amount that would
have been attained upon the exercise of such Award or realization of the
Participant’s rights (and, for the avoidance of doubt, if as of the date of the
occurrence of the transaction or event described in this Section 9.2 the
Administrator determines in good faith that no amount would have been attained
upon the exercise of such Award or realization of the Participant’s rights, then
such Award may be terminated by the Company without payment);
(b)    To provide that such Award be assumed by the successor or survivor
corporation, or a parent or subsidiary thereof, or shall be substituted for by
similar options, rights or awards covering the stock of the successor or
survivor corporation, or a parent or subsidiary thereof, with appropriate
adjustments as to the number and kind of shares and applicable exercise or
purchase price, in all cases, as determined by the Administrator;
(c)    To make adjustments in the number and type of Shares of the Company’s
stock (or other securities or property) subject to outstanding Awards, and/or in
the terms and conditions of (including the grant or exercise price), and the
criteria included in, outstanding Awards and Awards which may be granted in the
future;
(d)    To provide that such Award shall be exercisable or payable or fully
vested with respect to all Shares covered thereby, notwithstanding anything to
the contrary in the Plan or the applicable Award Agreement;
(e)    To replace such Award with other rights or property selected by the
Administrator; and/or
(f)    To provide that the Award cannot vest, be exercised or become payable
after such event;
provided, however, that, unless otherwise provided in an applicable Award
Agreement or other written agreement entered into between the Company and a
Participant, if a Change in Control


11











--------------------------------------------------------------------------------




occurs and a Participant’s Awards are not continued, converted, assumed, or
replaced in accordance with subsections (b) or (e) above, such Awards shall
become fully vested and exercisable, and all forfeiture, repurchase and other
restrictions on such wards shall lapse immediately prior to such Change in
Control; provided, further, that, with respect to Awards subject to
performance-based vesting, the number of Shares subject to any such Award that
becomes vested pursuant to this proviso shall be determined based on (i) target
performance pro-rated based on the number of days elapsed in the applicable
performance period through the date of the Change in Control over the total
number of days in the applicable performance period or (ii) actual performance
through the applicable performance period through the date of the Change in
Control with the applicable performance goals, to the extended possible,
adjusted to reflect the truncated performance period, whichever results in the
greatest number of vested Shares.
9.3    Administrative Stand Still. In the event of any pending stock dividend,
stock split, combination or exchange of shares, merger, consolidation or other
distribution (other than normal cash dividends) of Company assets to
stockholders, or any other extraordinary transaction or change affecting the
Shares or the share price of Common Stock (including any Equity Restructuring or
any securities offering or other similar transaction) or for reasons of
administrative convenience or to facilitate compliance with any Applicable Laws,
the Company may refuse to permit the exercise or settlement of one or more
Awards for such period of time as the Company may determine to be reasonably
appropriate under the circumstances.
9.4    General. Except as expressly provided in the Plan or the Administrator’s
action under the Plan, no Participant will have any rights due to any
subdivision or consolidation of Shares of any class, dividend payment, increase
or decrease in the number of Shares of any class or dissolution, liquidation,
merger, or consolidation of the Company or other corporation. Except as
expressly provided with respect to an Equity Restructuring under Section 9.1
above or the Administrator’s action under the Plan, no issuance by the Company
of Shares of any class, or securities convertible into Shares of any class, will
affect, and no adjustment will be made regarding, the number of Shares subject
to an Award or the Award’s grant or exercise price. The existence of the Plan,
any Award Agreements and the Awards granted hereunder will not affect or
restrict in any way the Company’s right or power to make or authorize (i) any
adjustment, recapitalization, reorganization or other change in the Company’s
capital structure or its business, (ii) any merger, consolidation, spinoff,
dissolution or liquidation of the Company or sale of Company assets or (iii) any
sale or issuance of securities, including securities with rights superior to
those of the Shares or securities convertible into or exchangeable for Shares.
The Administrator may treat Participants and Awards (or portions thereof)
differently under this Article 9.
ARTICLE 10.
PROVISIONS APPLICABLE TO AWARDS
10.1    Transferability. Except as the Administrator may determine or provide in
an Award Agreement, Awards may not be sold, assigned, transferred, pledged or
otherwise encumbered, either voluntarily or by operation of law, except by will
or the laws of descent and distribution, or, subject to the Administrator’s
consent, pursuant to a domestic relations order, and, during the life of the
Participant, will be exercisable only by the Participant. Any permitted transfer
of an Award hereunder


12











--------------------------------------------------------------------------------




shall be without consideration, except as required by applicable law. References
to a Participant, to the extent relevant in the context, will include references
to a transferee approved by the Administrator.
10.2    Documentation. Each Award will be evidenced in an Award Agreement, which
may be written or electronic, as the Administrator determines. Each Award may
contain such terms and conditions as are not inconsistent with those set forth
in the Plan.
10.3    Discretion. Except as the Plan otherwise provides, each Award may be
made alone or in addition or in relation to any other Award. The terms of each
Award to a Participant need not be identical, and the Administrator need not
treat Participants or Awards (or portions thereof) uniformly.
10.4    Changes in Participant’s Status. The Company will determine how the
disability, death, retirement, authorized leave of absence or any other change
or purported change in a Participant’s status affects an Award and the extent to
which, and the period during which, the Participant, the Participant’s legal
representative, conservator, guardian or Designated Beneficiary may exercise
rights under the Award, if applicable. Except to the extent otherwise required
by Applicable Law or expressly authorized by the Company or by the Company’s
written policy on leaves of absence, no service credit shall be given for
vesting purposes for any period the Participant is on a leave of absence.
10.5    Withholding. Each Participant must pay the Company, or make provision
satisfactory to the Administrator for payment of, any taxes required by law to
be withheld in connection with such Participant’s Awards by the date of the
event creating the tax liability. The Company may deduct an amount sufficient to
satisfy such tax obligations based on the applicable statutory withholding rates
for federal, state, local and foreign income tax and payroll tax purposes (or
such other rate as may be determined by the Company after considering any
accounting consequences or costs, but which shall in no event exceed, and may be
less than, the maximum statutory withholding rates) from any payment of any kind
otherwise due to a Participant. Subject to any Company insider trading policy
(including blackout periods) and the terms of the applicable Award Agreement,
Participants may satisfy such tax obligations (i) in cash, by wire transfer of
immediately available funds, by check made payable to the order of the Company,
(ii) to the extent permitted by the Administrator, in whole or in part by
delivery of Shares, including Shares delivered by attestation and Shares
retained from the Award creating the tax obligation, valued at their Fair Market
Value on the date of delivery (or such other date determined by the
Administrator), (iii) if there is a public market for Shares at the time the tax
obligations are satisfied, unless the Administrator otherwise determines, (A)
delivery (including telephonically to the extent permitted by the Administrator)
of a notice that the Participant has placed a market sell order with a broker
acceptable to the Administrator with respect to Shares then issuable upon
exercise of the Award and that the broker has been directed to deliver promptly
to the Company funds sufficient to satisfy the tax obligations, or (B) the
Participant’s delivery to the Company of a copy of irrevocable and unconditional
instructions to a broker acceptable to the Administrator to deliver promptly to
the Company an amount sufficient to satisfy the tax withholding by cash, check
or wire transfer of immediately available funds; provided, that such amount is
paid to the Company at such time as


13











--------------------------------------------------------------------------------




may be required by the Administrator, (iv) to the extent permitted by the
Administrator, delivery of a promissory note or any other lawful consideration,
or (v) any combination of the foregoing payment forms approved by the
Administrator. If any tax withholding obligation will be satisfied under clause
(ii) of the immediately preceding sentence by the Company’s retention of Shares
from the Award creating the tax obligation and there is a public market for
Shares at the time the tax obligation is satisfied, the Company may elect to
instruct any brokerage firm determined acceptable to the Company for such
purpose to sell on the applicable Participant’s behalf some or all of the Shares
retained and to remit the proceeds of the sale to the Company or its designee,
and each Participant’s acceptance of an Award under the Plan will constitute the
Participant’s authorization to the Company and instruction and authorization to
such brokerage firm to complete the transactions described in this sentence.
10.6    Amendment of Award; Prohibition on Repricing. The Administrator may
amend, modify or terminate any outstanding Award, including by substituting
another Award of the same or a different type, changing the exercise or
settlement date, and providing for cash settlement of an outstanding Award. The
Participant’s consent to such action will be required unless (i) the action,
taking into account any related action, does not materially and adversely affect
the economic benefits to be delivered under the Award as of the date of such
amendment, modification or termination, or (ii) the change is permitted under
Article 9 or pursuant to Sections 11.5 or 11.6. Other than pursuant to Sections
9.1 and 9.2, the Administrator shall not without the approval of the Company’s
stockholders (a) lower the exercise price per Share of an Option or Stock
Appreciation Right after it is granted, (b) cancel an Option or Stock
Appreciation Right when the exercise price per Share exceeds the Fair Market
Value of one Share in exchange for cash or another Award, or (c) take any other
action with respect to an Option or Stock Appreciation Right that the Company
determines would be treated as a repricing under the rules and regulations of
the principal U.S. national securities exchange on which the Shares are listed.
10.7    Conditions on Delivery of Stock. The Company will not be obligated to
deliver any Shares under the Plan or remove restrictions from Shares previously
delivered under the Plan until (i) all Award conditions have been met or removed
to the Company’s satisfaction, (ii) as determined by the Company, all other
legal matters regarding the issuance and delivery of such Shares have been
satisfied, including any applicable securities laws and stock exchange or stock
market rules and regulations, and (iii) the Participant has executed and
delivered to the Company such representations or agreements as the Company deems
necessary or appropriate to satisfy any Applicable Laws. The Company’s inability
to obtain authority from any regulatory body having jurisdiction, which the
Company determines is necessary to the lawful issuance and sale of any
securities, will relieve the Company of any liability for failing to issue or
sell such Shares as to which such requisite authority has not been obtained.
10.8    Fractional Shares. No fractional shares of Stock shall be issued and the
Company shall determine, in its sole and absolute discretion, whether cash shall
be given in lieu of fractional shares or whether such fractional shares shall be
eliminated by rounding down.


14











--------------------------------------------------------------------------------




ARTICLE 11.
MISCELLANEOUS
11.1    No Right to Employment or Other Status. No person will have any claim or
right to be granted an Award, and the grant of an Award will not be construed as
giving a Participant the right to continue employment or any other relationship
with the Company. The Company expressly reserves the right at any time to
dismiss or otherwise terminate its relationship with a Participant free from any
liability or claim under the Plan or any Award, except as expressly provided in
an Award Agreement.
11.2    No Rights as Stockholder; Certificates. Subject to the Award Agreement,
no Participant or Designated Beneficiary will have any rights as a stockholder
with respect to any Shares to be distributed under an Award until becoming the
record holder of such Shares. Notwithstanding any other provision of the Plan,
unless the Company otherwise determines or Applicable Laws require, the Company
will not be required to deliver to any Participant certificates evidencing
Shares issued in connection with any Award and instead such Shares may be
recorded in the books of the Company (or, as applicable, its transfer agent or
stock plan administrator). The Company may place legends on any share
certificate or book entry to reference restrictions applicable to the Shares
(including, without limitation, restrictions applicable to Restricted Stock).
11.3    Effective Date and Term of Plan. The Plan will become effective on the
date it is approved by the Board (the “Effective Date”) and will continue in
effect until terminated or the Overall Share Limit, after taking into account
Section 5.2, is reached.
11.4    Amendment of Plan. The Board or the Compensation Committee of the Board
may amend, suspend or terminate the Plan at any time and from time to time;
provided that (a) no amendment requiring stockholder approval to comply with
Applicable Laws shall be effective unless approved by the Board and the
Company’s stockholders, and (b) no amendment, other than an increase to the
Overall Share Limit, may materially and adversely affect the economic benefits
to be delivered under any outstanding Award as of the date of such amendment
without the affected Participant’s consent. No Awards may be granted under the
Plan during any suspension period or after Plan termination. Awards outstanding
at the time of any Plan suspension or termination will continue to be governed
by the Plan and the Award Agreement, as in effect before such suspension or
termination. The Board will obtain stockholder approval of any Plan amendment to
the extent necessary to comply with Applicable Laws.
11.5    Provisions for Foreign Participants. The Administrator may modify Awards
granted to Participants who are foreign nationals or employed outside the United
States or establish subplans or procedures under the Plan to address differences
in laws, rules, regulations or customs of such foreign jurisdictions with
respect to tax, securities, currency, employee benefit or other matters.
11.6    Section 409A.
(a)    General. The Company intends that all Awards be structured to comply
with, or be exempt from, Section 409A, such that no adverse tax consequences,
interest, or penalties under Section 409A apply. Notwithstanding anything in the
Plan or any Award Agreement to the


15











--------------------------------------------------------------------------------




contrary, the Administrator may, without a Participant’s consent, amend the Plan
or Awards, adopt policies and procedures, or take any other actions (including
amendments, policies, procedures and retroactive actions) as are necessary or
appropriate to preserve the intended tax treatment of Awards, including any such
actions intended to (A) exempt the Plan or any Award from Section 409A, or
(B) comply with Section 409A, including regulations, guidance, compliance
programs and other interpretative authority that may be issued after an Award’s
grant date. The Company makes no representations or warranties as to an Award’s
tax treatment under Section 409A or otherwise. The Company will have no
obligation under this Section 11.6 or otherwise to avoid the taxes, penalties or
interest under Section 409A with respect to any Award and will have no liability
to any Participant or any other person if any Award, compensation or other
benefits under the Plan are determined to constitute noncompliant “nonqualified
deferred compensation” subject to taxes, penalties or interest under
Section 409A.
(b)    Separation from Service. If an Award constitutes “nonqualified deferred
compensation” under Section 409A, any payment or settlement of such Award upon a
Participant’s Termination of Service will, to the extent necessary to avoid
taxes under Section 409A, be made only upon the Participant’s “separation from
service” (within the meaning of Section 409A), whether such “separation from
service” occurs upon or after the Participant’s Termination of Service. For
purposes of the Plan or any Award Agreement relating to any such payments or
benefits, references to a “termination,” “termination of employment” or like
terms means a “separation from service.”
(c)    Payments to Specified Employees. Notwithstanding any contrary provision
in the Plan or any Award Agreement, any payment(s) of “nonqualified deferred
compensation” required to be made under an Award to a “specified employee” (as
defined under Section 409A and as the Company determines) due to his or her
“separation from service” will, to the extent necessary to avoid taxes under
Section 409A(a)(2)(B)(i) of the Code, be delayed for the six-month period
immediately following such “separation from service” (or, if earlier, until the
specified employee’s death) and will instead be paid (as set forth in the Award
Agreement) on the day immediately following such six-month period or as soon as
administratively practicable thereafter (without interest). Any payments of
“nonqualified deferred compensation” under such Award payable more than six
months following the Participant’s “separation from service” will be paid at the
time or times the payments are otherwise scheduled to be made.
(d)    Dividend Equivalents. Dividend Equivalents and any amounts that may
become distributable in respect thereof shall be treated separately from any
Award(s) to which such Dividend Equivalents relate, and the rights arising in
connection therewith for purposes of the designation of time and form of
payments required by Section 409A.
11.7    Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan, the Plan and any Award granted or awarded to any
Participant who is then subject to Section 16 of the Exchange Act shall be
subject to any additional limitations set forth in any applicable exemptive rule
under Section 16 of the Exchange Act (including any amendment to Rule 16b-3
under the Exchange Act or any successor rule) that are requirements for the
application of such exemptive rule. To the extent permitted by Applicable Law,
the Plan and Awards granted or


16











--------------------------------------------------------------------------------




awarded hereunder shall be deemed amended to the extent necessary to conform to
such applicable exemptive rule.
11.8    Limitations on Liability. Notwithstanding any other provisions of the
Plan, no individual acting as a Director, officer or other Employee of the
Company or any Subsidiary will be liable to any Participant, former Participant,
spouse, beneficiary, or any other person for any claim, loss, liability, or
expense incurred in connection with the Plan or any Award, and such individual
will not be personally liable with respect to the Plan because of any contract
or other instrument executed in his or her capacity as an Administrator,
Director, officer or other Employee of the Company or any Subsidiary. The
Company will indemnify and hold harmless each Director, officer or other
Employee of the Company or any Subsidiary that has been or will be granted or
delegated any duty or power relating to the Plan’s administration or
interpretation, against any cost or expense (including attorneys’ fees) or
liability (including any sum paid in settlement of a claim with the Company’s
approval) arising from any act or omission concerning the Plan unless arising
from such person’s own fraud or bad faith; provided, that he or she gives the
Company an opportunity, at its own expense, to handle and defend the same before
he or she undertakes to handle and defend it on his or her own behalf.
11.9    Data Privacy. As a condition of receipt of any Award, each Participant
explicitly and unambiguously consents to the collection, use and transfer, in
electronic or other form, of personal data as described in this Section 10.9 by
and among, as applicable, the Company and its Subsidiaries for the exclusive
purpose of implementing, administering and managing the Participant’s
participation in the Plan. The Company and its Subsidiaries may hold certain
personal information about a Participant, including but not limited to, the
Participant’s name, home address and telephone number, date of birth, social
security or insurance number or other identification number, salary,
nationality, job title(s), any shares of stock held in the Company or any of its
Subsidiaries, details of all Awards, in each case, for the purpose of
implementing, managing and administering the Plan and Awards (the “Data”). The
Company and its Subsidiaries may transfer the Data amongst themselves as
necessary for the purpose of implementation, administration and management of a
Participant’s participation in the Plan, and the Company and its Subsidiaries
may each further transfer the Data to any third parties assisting the Company
and its Subsidiaries in the implementation, administration and management of the
Plan. These recipients may be located in the Participant’s country, or
elsewhere, and the Participant’s country may have different data privacy laws
and protections than the recipients’ country. Through acceptance of an Award,
each Participant authorizes such recipients to receive, possess, use, retain and
transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing the Participant’s participation in the
Plan, including any requisite transfer of such Data as may be required to a
broker or other third party with whom the Company or any of its Subsidiaries or
the Participant may elect to deposit any Shares. The Data related to a
Participant will be held only as long as is necessary to implement, administer,
and manage the Participant’s participation in the Plan. A Participant may, at
any time, view the Data held by the Company with respect to such Participant,
request additional information about the storage and processing of the Data with
respect to such Participant, recommend any necessary corrections to the Data
with respect to the Participant or refuse or withdraw the consents herein in
writing, in any case without cost, by contacting his or her local human
resources representative. The Company may cancel the Participant’s ability to
participate in the Plan and, in


17











--------------------------------------------------------------------------------




the Administrator’s discretion, the Participant may forfeit any outstanding
Awards if the Participant refuses or withdraws his or her consents as described
herein. For more information on the consequences of refusal to consent or
withdrawal of consent, Participants may contact their local human resources
representative.
11.10    Severability. If any portion of the Plan or any action taken under it
is held illegal or invalid for any reason, the illegality or invalidity will not
affect the remaining parts of the Plan, and the Plan will be construed and
enforced as if the illegal or invalid provisions had been excluded, and the
illegal or invalid action will be null and void.
11.11    Governing Documents. If any contradiction occurs between the Plan and
any Award Agreement or other written agreement between a Participant and the
Company (or any Subsidiary), the Plan will govern, unless such Award Agreement
or other written agreement was approved by the Administrator and expressly
provides that a specific provision of the Plan will not apply.
11.12    Governing Law. The Plan and all Awards will be governed by and
interpreted in accordance with the laws of the State of Delaware, disregarding
the choice-of-law principles of the State of Delaware and any other state
requiring the application of a jurisdiction’s laws other than the State of
Delaware.
11.13    Clawback Provisions. All Awards (including the gross amount of any
proceeds, gains or other economic benefit the Participant actually or
constructively receives upon receipt or exercise of any Award or the receipt or
resale of any Shares underlying the Award) will be subject to recoupment by the
Company to the extent required to comply with Applicable Laws or any policy of
the Company providing for the reimbursement of incentive compensation.
11.14    Titles and Headings. The titles and headings in the Plan are for
convenience of reference only and, if any conflict, the Plan’s text, rather than
such titles or headings, will control.
11.15    Conformity to Applicable Laws. Participant acknowledges that the Plan
is intended to conform to the extent necessary with Applicable Laws.
Notwithstanding anything herein to the contrary, the Plan and all Awards will be
administered only in a manner intended to conform with Applicable Laws. To the
extent Applicable Laws permit, the Plan and all Award Agreements will be deemed
amended as necessary to conform to Applicable Laws.
11.16    Relationship to Other Benefits. No payment under the Plan will be taken
into account in determining any benefits under any pension, retirement, savings,
profit sharing, group insurance, welfare or other benefit plan of the Company or
any Subsidiary, except as expressly provided in writing in such other plan or an
agreement thereunder.
11.17    Broker-Assisted Sales. In the event of a broker-assisted sale of Shares
in connection with the payment of amounts owed by a Participant under or with
respect to the Plan or Awards, including amounts to be paid under the final
sentence of Section 10.5: (a) any Shares to be sold through the broker-assisted
sale will be sold on the day the payment first becomes due, or as soon
thereafter as practicable; (b) such Shares may be sold as part of a block trade
with other Participants in the Plan in which all participants receive an average
price; (c) the applicable Participant will be


18











--------------------------------------------------------------------------------




responsible for all broker’s fees and other costs of sale, and by accepting an
Award, each Participant agrees to indemnify and hold the Company harmless from
any losses, costs, damages, or expenses relating to any such sale; (d) to the
extent the Company or its designee receives proceeds of such sale that exceed
the amount owed, the Company will pay such excess in cash to the applicable
Participant as soon as reasonably practicable; (e) the Company and its designees
are under no obligation to arrange for such sale at any particular price; and
(f) in the event the proceeds of such sale are insufficient to satisfy the
Participant’s applicable obligation, the Participant may be required to pay
immediately upon demand to the Company or its designee an amount in cash
sufficient to satisfy any remaining portion of the Participant’s obligation.



* * * * *
I hereby certify that the foregoing Plan was duly adopted by the Board of
Directors of Farmer Bros. Co. on ______________ __, 2020
* * * * *
Executed on this ______________ __, 2020.


    
Corporate Secretary










19









